DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   Regarding claim 1, the claimed 
Likewise the term “vehicle board net” is ambiguous.  It is unknown what would or would not be considered to be a “vehicle board net.  The term is given little weight.
Regarding claim 28, the limitation that “the sleeve, in parts a connecting bolt and the stranded conductor are sheathed, preferably overmoulded, with an insulation, in particular up to beyond the insulation of the stranded conductor” is confusing and ambiguous.  It is unknown what the limitation means.   The limitation is given little weight.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cecil et al. US 8246390 (“Cecil”) in view of DE 102016105768(B3) (“Kaszubowski”) and Stroh et al. US 8288653 (“Stroh”).  
Regarding claim 1, Cecil discloses an electrical connection comprising:
	a cable 43 with a metallic stranded (col. 4, line 45) conductor 66, and

	the tap is formed from a metallic sleeve 44,
	the sleeve is connected with the stranded conductor in a connection region of the stranded conductor and
the sleeve has a longitudinal extension in a longitudinal axis parallel to a longitudinal axis of the stranded conductor,
	the sleeve has a recess 54, of which the longitudinal axis is oriented transversely to the longitudinal axis of the sleeve.
	Cecil does not disclose a contact sleeve in the recess.  Kaszubowski discloses a contact sleeve 2 arranged in a recess 12 (analogous to Cecil recess 54) of a flat conductor 4 (analogous to Cecil sleeve 44) and  the contact sleeve has a through-opening 6.
	It would have been obvious to fix the Kaszubowski contact sleeve 2 in the Cecil recess 54.   The reason for doing so would have been to provide a more secure and stable attachment point for the fasteners (Cecil at 60) attaching the tap to the underlying conductor (e.g., Cecil bracket 40).
	Cecil states that the sleeve and wire core 66 form a “unitary structure,” which may mean a material bond, but does not specify that the sleeve is connected to the stranded conductor in a material bond.
	Stroh discloses a sleeve 62 (analogous to Cecil sleeve 44) compressed onto stranded wires (50, 52, 54) where the sleeve is compressed and ultrasonically welded onto the wires to form a material bond.  It would have been obvious to likewise form the Cecil sleeve and wires bonding attachment structure 34 including using ultrasonic welding to form a material bond 
	Per claim 17, the sleeve is pressed in the connection region in such a way that the sleeve has two contact surfaces (56, 58) running essentially parallel to one another and the recess extends between the contact surfaces.
	Per claim 18 at least one edge length of the pressed sleeve is greater than the diameter of the conductor, in particular greater than the diameter of the cable (see figure 12).
Per claim 19, the pressed sleeve has a rectangular shape, for example in a central cross-section of the sleeve.
	Per claim 20, the contact sleeve is connected to the stranded conductor and/or the sleeve in a material bond (Kaszubowski at 14).
	Per claim 21, a connecting bolt (Cecil at 60) is arranged in the through-opening.
	Per claim 22, the contact sleeve is formed from at least two sections (2a, 2b) which are arranged next to one another in the axial direction of the contact sleeve, wherein a first section (2a) has a first outer circumference and a second section (2b) has a second outer circumference which is larger than the first outer circumference. 
Per claim 23, the second section is formed as a flange, in particular with a radially projecting collar, the flange lies against a contact surface of the sleeve (see figure 5), in particular wherein the flange is welded (at 14)to the sleeve in a material bond.
	Per claim 24, the first section is connected to the strands of the stranded conductor in a material bond, in particular friction-welded (Kaszubowski paragraph 0068).

	Per claim 26, the insulation completely encloses the stranded conductor in the insulation sections.
	Per claim 27, the stranded conductor is a round conductor (see e.g., figure 1) and/or the stranded conductor is formed from aluminium or an alloy thereof.
	Regarding claim 28, it is unknown that the claim means.  Cecil discloses shrink tubing 52.  It would have been obvious to apply the shrink tubing over parts or the entirety of the bonding attachment 34, including the sleeve 44 and cable 43.  The reason for doing so would have been prevent environmental contamination such as moisture from compromising the device as was known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833